Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a detection unit that detects a change from a state where a person is present in relation to the electronic apparatus to a state where the person is absent in relation 5to the electronic apparatus” (claim 1);
“an imaging unit to capture an image within the predetermined imaging range according to the change from the state where an object is present within 5the predetermined detection range to the state where the object is absent which is detected based on the output of - 51 -JP920190024 (306-0268) the distance sensor” (claim 3);
“a system processing unit which executes system processing based on a system” and “an operation control unit which, …., instructs the system processing unit to cause an operating state of the system to make a transition to a first operating state in which at least part of the system processing is limited (claim 5); and
“the operation control unit instructs the system processing unit to make a transition to a second operating state in which operation of the system is more active than that in the first operating state” (claim 7).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Badri et al., US Patent Appl. Pub. No. 20150177817.
Regarding claim 1, Badri discloses an electronic apparatus comprising (FIG(s) 1-4):
a detection unit (FIG. 2, transition logic 204) that detects a change from a state where a person is present in relation to the electronic apparatus to a state where the 
Regarding claim 8, Badri discloses a control method for an electronic apparatus, comprising all claim limitations addressed above for claim 1.
Regarding claim 2, Badri further discloses the apparatus wherein, when it is detected that an object present within the predetermined detection range is changed to a state where the object is absent based on the output of the distance 5sensor, the detection unit detects whether a person is present within the predetermined imaging range or not based on the captured image, and based on the detection result, detects the change from the state where a person is present to the state where the person is absent (FIG. 1, paragraph 0028, lines 1-7, FIG. 2, paragraphs 0039-0040, paragraph 0046, lines 1-14, FIG(s) 3A-B, 312, paragraph 0046, lines 26-37, FIG. 4, sequence of steps 402-YES, 406, 408-YES, 404-YES, 410, paragraph 0060, lines 1-9, paragraph 0061, lines 1-3, lines 6-8, paragraph 0062, lines 1-7, paragraph 0063, lines 1-5).
Regarding claim 3, Badri further discloses the apparatus, wherein the detection unit causes an imaging unit to capture an image within the predetermined imaging range according to the change from the state where an object is present within 5the 
Regarding claim 4, Badri further discloses the apparatus, wherein the predetermined imaging range is a range wider than the predetermined detection range (FIG. 3A).
Regarding claim 5, Badri further discloses the apparatus, further comprising:
a system processing unit (FIG. 1, processing device 102) which executes system processing based on a system (paragraphs 0021, 0029, and 0032); and
5an operation control unit which (FIG. 2, state-change logic 208), based on the detection result of the detection unit, instructs the system processing unit to cause an operating state of the system to make a transition to a first operating state in which at least part of the system processing is limited (paragraph 0045, FIG. 4, 412, paragraph 0063, lines 5-9, FIG. 9, paragraphs 0100-0101).
Regarding claim 7, Badri further discloses the apparatus, as per claim 5, wherein, when a change from a state where a person is absent to a state where the person is present is detected in the first operating state by the detection unit which is based 5on the output of the distance sensor, the operation control unit instructs the system processing unit to make a transition to a second operating state in which .
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN STOYNOV whose telephone number is (571)272-4236. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/STEFAN STOYNOV/           Primary Examiner, Art Unit 2186